Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-9-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 18, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP Patent No. 6-157201 to Hagimori et al.
Referring to claim 18, Hagimori et al. discloses a method of preserving a plurality of pollen grains wherein the pollen grains are mixed with a substance – see mixed with humid air as detailed in the English abstract, wherein the substance causes the pollen grains to have a pollen moisture content of 16-60% - see the 22% detailed in the English abstract.
Referring to claim 21, Hagimori further discloses the substance is hydrophilic – see the English abstract.
.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0253273 to Heidmann et al. in view of U.S. Patent Application Publication No. 2014/0271535 to Yamashita.
Referring to claim 1, Heidmann et al. discloses a method comprising, preserving a plurality of pollen grains including dead pollen contents and live pollen grains comprising determining dead pollen contents and live pollen grains – see for example paragraphs [0033], [0041] and [0061] thru [0062], and removing the non-viable/dead pollen contents – see for example figure 7, and pollinating a plant with at least a portion of the plurality of pollen grains – 
Referring to claim 2, Heidmann et al. as modified by Yamashita further discloses storing the pollen grains with at least one substance – see at least the in vitro culture in paragraph [0120] of Yamashita which would have a culture medium as the substance, wherein the at least one 
Referring to claim 3, Heidmann et al. as modified by Yamashita further discloses the at least one substance is selected from the group consisting of a solid, a liquid, a gas, and combinations thereof – see paragraph [0120] of Yamashita which would have to be at least one of the states of matter claimed. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 4, Heidmann et al. as modified by Yamashita further discloses the at least one substance surrounds or isolates at least one pollen grain – see at least in vitro culture in paragraph [0120] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.

Referring to claim 6, Heidmann et al. as modified by Yamashita further discloses the pollen moisture content is maintained at 15-60% - see paragraph [0122] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Referring to claim 7, Heidmann et al. as modified by Yamashita does not disclose the pollen moisture content is maintained at 35-60%. However, as seen in applicant’s originally filed disclosure applicant places no criticality on the claimed moisture content in view of other disclosed moisture contents such as the broader range of 15-60% disclosed. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have any suitable moisture content including the claimed 35-60%, so as to yield the predictable result of maintaining the viability of the pollen as desired.

 to claim 9, Heidmann et al. as modified by Yamashita does not disclose the mixing is continuous. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and use any desired type of mixing including the claimed continuous mixing, so as to yield the predictable result of ensuring the components are in proper relation so as to maintain the viability of the pollen as desired.
Referring to claim 10, Heidmann et al. as modified by Yamashita does not disclose the at least one substance is a solid. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have the substance in any form of matter including the claimed solid material, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 11, Heidmann et al. as modified by Yamashita does not disclose the ratio of the at least one substance to pollen grains is at least 1:1. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and use any suitable ratio of substance to pollen including the claimed 1:1 ratio, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.

Referring to claim 13, Heidmann et al. as modified by Yamashita does not disclose the size of the at least one substance ranges from a maximum of ten times larger than the size of the pollen grains to a minimum of ten times smaller than the size of the pollen grains. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have the size of the substance being from 10 time larger to ten times smaller than the pollen grain size as claimed, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 14, Heidmann et al. as modified by Yamashita does not disclose the substance includes particles of varying sizes. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by Yamashita and have the substance comprise particles of varying sizes as claimed, so as to yield the predictable result of ensuring the substance provides for maintaining the viability of the pollen as desired.
Referring to claim 15, Heidmann et al. as modified by Yamashita does not disclose the substance is selected from the group consisting of lactose, Sipernat® 50, Sipernat® 50S, Sipernat® 2200, Sipernat® 22, Sipernat® 22S, Sipernat® 340, Sipernat® 350, Perkasil® SM660, Jojoba beads, Aerosil® 200, Syloid® 244, and combinations thereof. However, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as 
Referring to claim 16, Heidmann et al. as modified by Yamashita further discloses the pollen grains are selected from the group consisting of freshly collected pollen and stored pollen – see paragraph [0026] and figure 7 of Heidmann et al. and see paragraphs [0117] thru [0120] of Yamashita.
Referring to claim 17, Heidmann et al. as modified by Yamashita further discloses field conditioning the pollen – see paragraphs [0117] thru [0120] of Yamashita. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired.
Claims 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent No. 6-157201 to Hagimori et al. in view of U.S. Patent Application Publication No. 2014/0223812 to Cope et al.
Referring to claim 18, Hagimori et al. discloses a method of preserving a plurality of pollen grains wherein the pollen grains are contacted with a substance – see exposure to humid air as detailed in the English abstract, wherein the substance causes the pollen grains to have a pollen moisture content of 16-60% - see the 22% detailed in the English abstract. Hagimori et al. does not disclose the pollen grains are mixed with the substance. Cope et al. does disclose pollen grains are mixed with a substance to control moisture content of the pollen – see or example paragraph [0041]. Therefore it would have been obvious to one of ordinary skill in the art to take method of Hagimori et al. and add the mixing of the pollen and substance to control moisture 
Referring to claims 19 and 20, Hagimori et al. as modified by Cope et al. does not disclose the pollen moisture content is maintained at 35-60% and more specifically at 45-55%. However, as seen in applicant’s originally filed disclosure applicant places no criticality on the claimed moisture content in view of other disclosed moisture contents such as the broader range of 15-60% disclosed. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Hagimori et al. as modified by Cope et al. and have any suitable moisture content including the claimed 35-60% or 45-55%, so as to yield the predictable result of maintaining the viability of the pollen as desired.
Referring to claim 21, Hagimori et al. as modified by Cope et al. further discloses the substance is hydrophilic – see the English abstract of Hagimori et al.
Referring to claim 23, Hagimori as modified by Cope et al. further discloses the method includes reducing pollen moisture content after pollen collection to less than 60% - see the 22% detailed in the English abstract of Hagimori et al.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagimori et al. as modified by Cope et al. as applied to claim 18 above, and further in view of Yamashita.
Referring to claim 22, Hagimori et al. as modified by Cope et al. does not disclose preserving a plurality of pollen grains comprising preventing dead pollen contents from interacting with live pollen grains. Yamashita does disclose preserving a plurality of pollen grains comprising preventing dead pollen contents from interacting with live pollen grains – see separation of viable pollen from non-viable pollen detailed in paragraphs [0120] thru [0122]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann et al. in view of Yamashita and further in view of Cope et al.
Referring to claim 24, Heidmann et al. discloses a method of preserving a plurality of pollen grains comprising determining dead pollen contents from with live pollen grains during a period of storage – see for example figure 7 and paragraphs [0033], [0041] and [0061] thru [0062], wherein increasing the level of viability of the pollen grains is beneficial for pollination – see for example figure 7 and paragraphs [0064] thru [0066]. Heidmann et al. does not disclose preventing the dead pollen contends from interacting with live pollen grains – see separation of viable pollen from non-viable pollen detailed in paragraphs [0120] thru [0122]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. and add the preventing of the dead pollen contents from interacting with the live pollen grains as disclosed by Yamashita, so as to yield the predictable result of increasing the viability of the pollen so as to provide for better pollination of the plants as desired. Heidmann et al. as modified by Cope et al. does not disclose the level of viability after preservation of the grains is greater than the level of viability if the pollen grains were held at ambient conditions. Cope et al. does disclose the level of viability after preservation of the grains is greater than the level of viability if the pollen grains were held at ambient conditions – see for example paragraph [0041] where an additive can be used during preservation to increase viability. Therefore, it would have been obvious to one of ordinary skill in the art to take the method of Heidmann et al. as modified by 

Response to Arguments

5.	Applicant’s claim amendments and remarks/arguments dated 12-9-21 obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claims 18, 21 and 23 detailed in the last office action dated 6-9-21. However, applicant’s claim amendments dated 12-9-21 necessitates the new grounds of rejection detailed earlier in paragraph 4 of this office action.
	Regarding the prior art rejections of claims 19-20 and 22, applicant relies upon the same arguments with respect to parent claim 18 discussed earlier.
	Regarding the prior art rejections of claim 1, the Heidmann et al. reference US 2015/0253273 as modified by the Yamashita reference US 2014/0271535 discloses applicant’s newly added claim limitations of preventing the dead pollen contents from interacting with the live pollen grains during the period of preservation – see paragraphs [0120] thru [0122] of Yamashita and further discloses pollinating a plant with dead pollen contents and live pollen grains – see figure 7 of Heidmann et al. and paragraphs [0120] thru [0122] of Yamashita with Yamashita disclosing producing viable pollen which would equate to applicant’s claimed dead pollen contents and live pollen grains given applicant’s response dated 12-9-21 in which 
	Regarding the prior art rejections of claims 2-17, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier. 
	Regarding the prior art rejections of claim 24, applicant’s claim amendments and remarks/arguments dated 12-9-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 6-9-21. However, applicant’s claim amendments dated 12-9-21 necessitates the new grounds of rejection detailed earlier in paragraph 4 of this office action.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643